Citation Nr: 0802071	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-20 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1987 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee which denied service connection for depression.  


FINDINGS OF FACT

1.  The veteran served on active duty from June 1987 to June 
1991.  The evidence does not document or otherwise 
objectively establish that the veteran was exposed to 
hazardous waste, polychlorinated hydrocarbons (PCB), 
pesticides or chemicals during service.

2.  The clinical evidence does not document any complaints, 
treatment or diagnosis of a psychiatric nature in service or 
during the first post service year.  

3.  The evidence of record indicates that psychiatric 
problems were initially diagnosed more than a year after the 
veteran's discharge from service; there has been no clinical 
or probative evidence presented which establishes or suggests 
that a currently claimed and diagnosed psychiatric disorder 
is etiologically linked to service or any incident of 
service, to include alleged chemical/contaminant/PCB 
exposure.


CONCLUSION OF LAW

Entitlement to service connection for a psychiatric disorder, 
specifically claimed as depression, is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give VA everything he or she has pertaining 
to the claim(s). 

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2004.  The 
RO notice letter dated in March 2004 informed the veteran 
that he could provide evidence to support his claim for 
service connection or information such as the sources and 
locations of such evidence, and requested that he provide any 
evidence in his possession.  The notice letter notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish disability 
ratings and effective dates in 2006.  As a practical matter, 
as the Board concludes below that the preponderance is 
against the veteran's claim and no disability ratings or 
effective dates will be assigned, the matter is moot and 
there is no prejudice to the appellant with respect to 
notification.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim(s) for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records and VA/private treatment records 
specifically identified and/or submitted by the veteran are 
on file.  The veteran has not identified any additional 
outstanding evidence that would be pertinent to the claim on 
appeal.  The VCAA and implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  In this 
case, inasmuch as there is a clear absence of complaints, 
treatment, or diagnosis of the claimed disability until more 
than a year after the veteran's discharge from service and 
the medical evidence of record does not establish or even 
suggest any etiological relationship between any currently 
diagnosed psychiatric disorder and service, no VA examination 
is required under 38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

The Board has also considered the possibility of obtaining a 
medical opinion to clarify whether the psychiatric disorder 
at issue may be related to service, including the veteran's 
alleged chemical/PCB exposure.  However, under the 
circumstance of this case, there is no duty on the part of VA 
to obtain such an opinion.  As in Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the appellant has been advised of the 
need to submit competent medical evidence suggestive of a 
linkage between his active service and the currently claimed 
disorder.  The appellant has not done so, and no supportive 
evidence has otherwise been obtained.  Here, as in Wells, the 
record, after due notification, advisement, and assistance to 
the veteran, does not contain competent evidence to suggest 
that the claimed psychiatric disorder is related to the 
appellant's military service.  Thus, there is no competent 
evidence that "the disability or symptoms may be associated 
with the claimant's active military . . . service."

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

Factual Background

In March 2004, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
a psychiatric disorder claiming that exposure to chemicals, 
pesticides and/or PCB polychlorinated biphenyls (PCB), or 
even having taken a pill issued to him in service, may have 
had a role in the development of the claimed psychiatric 
disorder.   

The veteran's service medical records are negative for 
complaints, findings or a diagnosis of any psychiatric 
disorder and do not document any exposure to 
herbicides/chemicals or PCB.  The April 1991 separation 
examination report shows that the veteran indicated that had 
experienced symptoms of depression and excessive worry, but 
denied having symptoms of nervous trouble of any sort.  The 
clinical evaluation portion of that report is either 
unavailable, or no clinical evaluation was performed.

VA records reflect that in February 1992, the veteran was 
seen to discuss work study positions.  At that time, the 
veteran reported having some difficulties adjusting to 
civilian life.  He reported that after having broken up with 
his girlfriend after discharge, he had some suicidal 
thoughts, but explained that he was in another relationship 
and was no longer having such thoughts.  The veteran's case 
was closed in March 1992, with no psychiatric disorder 
diagnosed and having been assigned in a work-study program.  
At that time, insight therapy and counseling were recommended 
in conjunction with the veteran's concerns about finances, 
school and his girlfriend.  The record contains an entry 
dated in November 1992, which is difficult to read, but 
appears to note the veteran's symptoms of depression.  
However, primary treatment received at that time was for foot 
problems and no psychiatric disorder was diagnosed.  It 
appears that the veteran was seen in March 1993, at which 
time the veteran complained of symptoms of depression and 
hearing voices and an impression of mental illness was made.  

Private medical records reflect that the veteran was 
hospitalized from July to August 1994, during which time he 
was treated for diagnosed major depression with 
suicidal/homicidal ideation and obsessive compulsive 
disorder.  The root of the hospitalization stemmed from an 
incident at work, but in addition, several stressors of a 
sexual nature or related to females were mentioned.  The 
report indicated that the veteran stated that he served in 
the Air Force from 1987 to 1991, during which time he had 
been stationed in Maine, which he described as a satisfactory 
experience because it was so cold and isolated.  He reported 
that during this time, he began to experience abnormal sexual 
thoughts.  The report indicated that he served as a 
maintenance scheduler in service.  

VA records show that the veteran attended therapy sessions in 
August and October 1996 to discuss medical concerns including 
symptoms of depression and PTSD.
Private medical records reflect that the veteran was treated 
for depression in 2001 and 2002.

VA records dated in from 2003 to 2006 reflect that the 
veteran was being treated for recurrent major depressive 
disorder, and that the veteran reported having a mood 
disorder since his discharge from service in 1991.  The 
records mention that the veteran had been treated for 
depression since 1995.  An entry dated in March 2004 includes 
a comment that the veteran attributed his depression to his 
military experience, because it took him away from his 
family.  Those records contain no mention of chemical/PCB 
exposure in service or any clinical indication of 
chemical/PCB poisoning.   

The record contains information obtained from www.epa.gov 
indicating that hazardous wastes generated on Loring Air 
Force Base included waste oils, fuels cleaned from aircraft 
and vehicles, solvents and PCBs and noting that there were 3 
on-site landfills on the base, 2 of which were used to 
dispose of hazardous waste from 1956 to 1990.  The articles 
indicated that as of February 1990, EPA was reviewing this 
information as it was believed that 8,500 people on the base 
could have come into direct contact with hazardous substances 
at the landfills and burn pits.  Also of record is a fact 
sheet/public health statement, issued by the Agency of Toxic 
Substances and Disease Registry, relating to PCBs. 

The veteran's father provided a statement for the record 
dated in June 2005, attesting that the veteran's behavior 
changed during service and thereafter and that depressive 
symptoms which had not existed prior to service had developed 
and deepened with time.

Legal Analysis

The veteran maintains that he developed a psychiatric 
disorder while serving at Loring AFB in Maine and as a result 
of being deployed to Diego Garcia in October 1990.  He 
contends that while stationed at Loring, he became severely 
depressed as a result of severe isolation, cold temperatures 
and being an African American.  He also states that he was 
deployed to Diego Garcia, an installation in the Indian Ocean 
which is a British owned territory, for a period of over 5 
months.  He maintains that while there, he believes that he 
was exposed to pesticides, or chemicals near the flight line.  
He also explains that being subject to enemy strikes while 
deployed worsened his depression. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for psychoses may additionally be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

The service medical records are silent as to any 
documentation of complaints, treatment or a diagnosis of a 
psychiatric nature.  The clinical portion of the 1991 
separation examination report is not part of the record.  
However the Board observes that the record was negative for 
documentation of complaints, treatment or a diagnosis of a 
psychiatric nature during the veteran's first post service 
year.

Post-service, the earliest clinical record noting complaints 
of unresolved psychiatric symptomatology was dated in 
November 1992, at which time a general notation of depression 
was made.  The earliest diagnosis of a psychiatric disorder 
was made in March 1993, at which time a general impression of 
mental illness was made.  A diagnosis of depression was 
initially established in 1994 and that diagnosis is shown 
thereafter until the present time.  

Significantly, none of the clinical evidence of record 
reflects that the veteran reported being exposed to 
chemicals/PCBs/pesticides or hazardous waste during service, 
establishes or documents in any way any evidence of chemical 
exposure, or establishes or suggests that psychiatric 
problems which manifested and were treated more than a year 
after the veteran's discharge from service were in any way 
etiologically related to the veteran's period of service.  In 
this case, no probative and/or competent evidence has been 
presented which establishes or suggests that the veteran's 
post-service psychiatric problems are etiologically related 
to service.  A requirement for a showing of such a 
relationship has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service (or a service connected 
disability) and the disability claimed.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000). 

To the extent that the veteran himself, through his lay 
statements and contentions and those provided by his father, 
is attempting to provide a nexus between his claimed 
psychiatric disorder and his military service, these 
statements are not probative of a nexus between the claimed 
condition and military service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  

The Board finds the clinical and objective medical evidence 
in this case to be more accurate and far more probative than 
the uncorroborated statements and history offered by the 
veteran more than 10 years after his discharge from service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  In addition, the record 
reflects that the veteran did not report having a psychiatric 
disorder to VA for benefits purposes until he filed his 
original claim in March 2004, more than a decade after 
discharge from service.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest may affect the credibility of 
testimony).  

As to the veteran's theory that he was exposed to 
chemicals/hazardous waste and PCBs which he believes resulted 
in the development of a psychiatric disorder, initially, this 
allegation is entirely unsubstantiated by any objective or 
corroborative probative evidence.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The Court has made clear that a layperson is not 
competent to provide evidence in matters requiring medical 
expertise.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Moreover, the Board notes 
that VA law and regulations offer no applicable presumptions 
in this case, nor did the veteran serve in the Southwest Asia 
theater of Operations.  

The Board has specifically considered the fact sheets and 
documentary evidence relating to PCBs and specifically to 
contaminants found on Loring AFB; however, none of this 
evidence provides even a suggestion of a causal relationship 
between the veteran's claimed psychiatric disorder and his 
alleged exposure to chemicals/PCBs/ and other harmful agents.  
Medical treatise evidence can provide important support when 
combined with the pertinent opinion of a medical 
professional.  Similarly, medical treatise evidence could 
"discuss [] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. 
West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, the cited 
information proffered by the veteran and his representative 
is not accompanied by any medical opinion specifically 
pertaining to this case and is simply "too general and 
inconclusive" to make a causal link more than speculative in 
nature, or to outweigh the medical evidence in this case 
which is specifically pertinent to the veteran and does not 
etiologically link a currently diagnosed psychiatric disorder 
to service, or any incident therein.  Accordingly, the Board 
finds that the requirement of a medical nexus has not been 
satisfied.

In summary, in light of the inapplicability of any statutory 
and regulatory presumptions, the lack of any manifestations 
or diagnoses of a psychiatric disorder in service or within 
the first post-service year, and lacking probative evidence 
of a link between the veteran's currently diagnosed 
psychiatric disorder and his period of active service, to 
include any incident therein, the Board finds that service 
connection for a psychiatric disorder is not warranted and 
must be denied.  The benefit of the doubt doctrine is not for 
application where, as here, the weight of the evidence is 
against the claims.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include depression, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


